Citation Nr: 0426187	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need of aid and attendance of another or due to housebound 
status.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946 and from May 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On 
review of the claims folder, it does not appear that the 
veteran has received a VCAA letter notifying him of the 
appropriate information regarding his SMP claim.

The veteran asserts that he is entitled to SMP.  During his 
March 2004 personal hearing, the veteran testified that his 
diabetes mellitus renders him in need of aid and attendance.  
He reportedly is taking 100 units of insulin per day and he 
has weakness in his legs that requires him to use a walker.  

Increased pension (SMP) benefits are payable to a veteran who 
needs regular aid and attendance or by reason of being 
housebound.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2003).  A veteran is in need of regular aid 
and attendance if he is helpless or is so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b) (2003).  The criteria for establishing 
the need for aid and attendance include consideration of 
whether the veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or if the veteran is a patient in a nursing home 
because of mental or physical incapacity; or if the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (2003).

In a November 1972 rating decision, the veteran was service 
connected for post-operative scars, bilateral inguinal hernia 
and assigned a zero percent disability rating.  

In April 1994, the veteran was awarded a non service-
connected pension.  The veteran's non service-connected 
disabilities were arteriosclerotic heart disease (60 
percent), diabetes mellitus (20 percent) and gouty arthritis 
(noncompensable).  

While an August 2001 aid & attendance form shows that the 
veteran was able to walk with the help of a walker, was not 
blind or bedridden, and was able to attend to his wants, the 
Board notes that the veteran has not had a VA examination 
since January 1994 that takes into account all of his 
disabilities.  The Board finds that a more contemporaneous 
examination(s) is necessary in order to ascertain the current 
nature and severity of the veteran's disabilities to 
determine his entitlement to special monthly pension 
benefits.  

Furthermore, during his March 2004 hearing, the veteran 
stated that he underwent cardiac catheterization three weeks 
earlier at a VA hospital and records pertinent to this 
procedure are not associated with the claims folder.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board finds it necessary to obtain 
these outstanding records.  

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his SMP claim.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his SMP claim.  

2.  The RO should obtain outpatient 
records pertinent to the cardiac 
catheterization performed at the VA 
medical facility in Little Rock, sometime 
between February and March 2004.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of all of the 
veteran's disabilities, including 
diabetes, heart disease and gouty 
arthritis.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should comment as to whether the 
veteran's disabilities render him 
housebound, unable to attend to the wants 
of nature, or affect his ability to 
protect himself from the hazards or 
dangers of his natural environment.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should re-evaluate the veteran's 
disabilities and then readjudicate the 
veteran's SMP claim based on the need for 
aid and attendance or by reason of being 
housebound.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




